61 F.3d 899
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert L. BRYANT, Plaintiff-Appellant,v.COMMONWEALTH of Virginia, Department of Health;Commonwealth of Virginia, Department of RehabilitativeServices;  Commonwealth of Virginia, Department of PublicSafety;  Commonwealth of Virginia;  Department of SocialServices;  Commonwealth of Virginia, Board of Corrections;Greenville Memorial Hospital;  Jimmy Webster, HospitalAdministrator, Greenville Correctional Center;  John T.Marshall, Chief Physician, Greenville Correctional Center;Roscoe W. Ramsey, Physician, Greenville Correctional Center;Edward W. Murray, Director of The Virginia Department ofCorrections;  Ellis B. Wright, Warden, GreenvilleCorrectional Center;  Michael A. Tidwell, Deputy Warden,Unit-B, Greenville Correctional Center, Defendants-Appellees.
No. 95-6574.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 21, 1995.

Robert L. Bryant, Appellant Pro Se.  Alexander Leonard Taylor, Jr., Office of the Attorney General, Richmond, VA;  John Baldwin Catlett, Jr., Carlyle Randolph Wimbish, III, Sands, Anderson, Marks & Miller, Richmond, VA;  Jeff Wayne Rosen, David Ian Tenzer, Adler, Rosen & Peters, P.C., Virginia Beach, VA, for Appellees.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order and the magistrate judge's* order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record, the district court's opinion, and the magistrate judge's opinion and find no reversible error.  Accordingly, we deny Appellant's motion for appointment of counsel and affirm on the reasoning of the district court and the magistrate judge.  Bryant v. Commonwealth of Virginia, No. CA-94-200-R (E.D. Va.  Nov. 17, 1994;  Mar. 16, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 After the district court entered partial summary judgment, the remaining parties consented to magistrate judge jurisdiction pursuant to 28 U.S.C.A. Sec. 636(c) (West 1993)